IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  : NO. 540
                                        :
REAPPOINTMENT TO THE CRIMINAL           : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE              : DOCKET
                                        :



                                       ORDER


PER CURIAM

      AND NOW, this 14th day of November, 2022, David R. Crowley, Esquire, Centre

County, is hereby reappointed as a member of the Criminal Procedural Rules Committee

for a term expiring January 1, 2029.